FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 In the Matter of: BETSEY WARREN                 No. 09-15271
 LEBBOS.
                                                 D.C. No. 2:08-cv-00912-FCD


 BETSEY WARREN LEBBOS; et al.,                   MEMORANDUM *

               Appellants,

   v.

 LINDA SCHUETTE,

               Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LS/Research
       Betsey Warren Lebbos, Thomas Carter, and Jason Gold appeal pro se from

the district court’s order affirming the bankruptcy court’s default judgment against

them as a sanction for their discovery abuses in an adversary action. We have

jurisdiction pursuant to 28 U.S.C. § 158(d). We review independently the

bankruptcy court’s decision, Leichty v. Neary (In re Strand), 375 F.3d 854, 857

(9th Cir. 2004), and we affirm.

       The bankruptcy court did not abuse its discretion by imposing terminating

sanctions because appellants engaged in discovery abuses that “threaten[ed] to

interfere with the rightful decision of the case.” Valley Eng’rs Inc. v. Elec. Eng’g

Co., 158 F.3d 1051, 1057 (9th Cir. 1998) (explaining factors courts should

consider before imposing terminating sanctions) (citation omitted); Visioneering

Constr. & Dev. Co. v. U.S. Fid. & Guar. (In re Visioneering Constr.), 661 F.2d
119, 123 (9th Cir. 1981) (reviewing for an abuse of discretion the imposition of

terminating sanctions by a bankruptcy court).

       Appellants’ remaining contentions are unavailing.

       Lebbos’s request for judicial notice is granted. George Alonso’s request for

judicial notice is denied.

       AFFIRMED.




LS/Research                               2